



Exhibit 10.10




UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORS
DEFERRED RESTRICTED STOCK UNIT AWARD FOR A NEW DIRECTOR
ELECTION FORM


Insert Director Name


A new non-employee member of the Board of Directors receives a one-time award of
deferred restricted stock units having a grant date value of $100,000, based on
the closing price of UTC common stock on the date of election to the Board (the
“RSU Award”). The RSU Award is intended to promote a closer identity of
interests between Non-Employee Directors and shareowners by providing
non-employee Directors with an equity-based interest in the Company’s future
performance.


The RSU Award is subject to a restriction on transferability and may not be
sold, assigned, pledged or transferred while you remain a Director of UTC.
Accordingly, by your acceptance of the RSU Award, you agree that you will not
sell, assign, pledge or transfer your RSU Award prior to your retirement or
resignation as a Director of UTC. Your RSU Award will be credited with dividend
equivalents, which will vest immediately but will otherwise be subject to the
same transfer restrictions applicable to the RSU Award.


The RSU Award will vest in increments of 20 percent per year. The effective date
of the grant of your RSU Award will be Insert Date. The first 20 percent will
vest effective as of the next UTC Annual Shareowner Meeting. An additional 20
percent will vest effective as of the UTC Annual Shareholder Meeting for each
succeeding year while you continue on the Board up to 100 percent vest.


At the time you retire or resign from the Board, your vested RSU Award will be
converted into shares of UTC Common Stock and distributed to you, unless you
elect to receive your RSU Award in annual installments as provided below.


Upon retirement or termination from the Board, I elect to receive distribution
of my RSU Award in (please check one):
    o A full and immediate distribution of all shares
    o 10 annual installments
    o 15 annual installments


In compliance with IRS rules, if you make or alter this election after you join
the Board, you must do so at least one year prior to retiring or resigning from
the Board, and your distribution will begin five years from the date the award
would otherwise be scheduled for distribution.


Any portion of your RSU Award not vested as of the date you resign or retire
from the Board will be forfeited without payment of any compensation to you.
However, in the event of a Change-in-Control or a Restructuring event as defined
by the United Technologies Corporation Long Term Incentive Plan, or upon your
death or your resignation from the Board due to disability, or if you retire or
resign to accept full-time employment in public or charitable service, the
remaining value of your RSU Award that has not previously vested will
immediately vest and convert into shares of UTC Common Stock and be distributed
in accordance with your election on file.
1









--------------------------------------------------------------------------------





Deferred Restricted Stock Unit Award
(Continued)




Recognition of Ordinary Income under U.S. Tax Law


For federal income tax purposes, you will be required to include as income the
value of any shares of UTC Common Stock distributed to you following your
departure from the Board. Additional deferred stock units credited as a result
of dividend payments are not included in your income until they are distributed
to you.


The foregoing is only a brief summary of the federal income tax consequences of
your RSU Award. You are urged to consult with your tax advisor for advice
regarding your individual circumstances. UTC will report and withhold such
income as required by state, federal, or other applicable laws.


Please confirm your agreement by returning a signed and dated copy of this award
statement via the enclosed Federal Express return envelope by Insert Date.


I acknowledge receipt of this Deferred Restricted Stock Unit Award. I accept
this Award subject to the terms detailed herein, and the United Technologies
Corporation Board of Directors Deferred Stock Unit Plan.








___________________________________
Signature




                        


____________________________________
Printed Name






____________________________________
Date























